                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

            Plaintiff,
v.

18335 NW 27 AVE LLC and JJ&J
FAMILY FOOD CORP, d/b/a PRICE
CHOICE,

        Defendant.
______________________________________/

                                             COMPLAINT

       Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues 18335 NW 27 AVE LLC and JJ&J

FAMILY FOOD CORP, d/b/a PRICE CHOICE, (hereinafter “Defendants”), and as grounds

alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing
and domiciled in Florida, and is otherwise sui juris.

       5.        At all times material, Defendant, 18335 NW 27 AVE LLC, owned and operated

a commercial shopping center at 18351 NW 27th Avenue, Miami Gardens, Florida (hereinafter

the “Commercial Property”) and conducted a substantial amount of business in that place of public

accommodation in Miami-Dade County, Florida.

       6.        At all material times Defendant 18335 NW 27 AVE LLC, was a Florida Limited

Liability Company with its principal place of business in Miami Gardens, Florida.

       7.        At all material times, Defendant JJ&J FAMILY FOOD CORP, d/b/a PRICE

CHOICE and operated a retail business at 18351 NW 27th Avenue, Miami Gardens, Florida

(hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

place of public accommodation in Miami Gardens, Florida.

       8.        At all material times Defendant JJ&J FAMILY FOOD CORP, d/b/a PRICE

CHOICE was a Florida Profit Corporation with its principal place of business in Miami Gardens,

Florida.

       9.        Venue is properly located in the Southern District of Florida because Defendants’

Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

business within Miami-Dade, Florida, and because a substantial part(s) of the events or omissions

giving rise to these claims occurred in Miami-Dade, Florida.

                                   FACTUAL ALLEGATIONS

       10.       Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

       11.       Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the


                                                 2
extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

people who are disabled in ways that block them from access and use of Defendants’ businesses

and properties.

       12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

       13.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       14.        Defendants, 18335 NW 27 AVE LLC and JJ&J FAMILY FOOD CORP, owns,

operates and oversees the Commercial Property, its general parking lot and parking spots.

       15.        The subject Commercial Property is open to the public and is located in Miami,

Miami-Dade County, Florida.

       16.        The individual Plaintiff visits the Commercial Property and businesses located

within the Commercial Property, regularly, to include a visit to the Commercial Property and

businesses located within the Commercial Property on or about February 13, 2020, and

encountered multiple violations of the ADA that directly affected his ability to use and enjoy the

Commercial Property and businesses located therein. He often visits the Commercial Property

and businesses located within the Commercial Property in order to avail himself of the goods and

services offered there, and because it is approximately twenty-seven (27) miles from his residence,

and is near his friends’ residences as well as other businesses and restaurants he frequents as a


                                                 3
patron. He plans to return to the Commercial Property and the businesses located within the

Commercial Property within two (2) months of the filing of this Complaint.

       17.       Plaintiff is domiciled nearby in the neighboring County and state as the

Commercial Property and the businesses located within the Commercial Property, has regularly

frequented the Defendants’ Commercial Property and the businesses located within the

Commercial Property for the intended purposes because of the proximity to his and his friends’

residences and other businesses that he frequents as a patron, and intends to return to the

Commercial Property and businesses located within the Commercial Property within two (2)

months from the filing of this Complaint.

       18.       The Plaintiff found the Commercial Property, and the businesses located within

the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

barriers at the Commercial Property, and businesses located within the Commercial Property and

wishes to continue his patronage and use of each of the premises.

       19.       The Plaintiff has encountered architectural barriers that are in violation of the

ADA at the subject Commercial Property, and businesses located within the Commercial Property.

The barriers to access at Defendants’ Commercial Property, and the businesses located within the

Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

Property, and businesses located within the Commercial Property, and have endangered his safety

in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

similarly situated.

       20.       Defendants, 18335 NW 27 AVE LLC and JJ&J FAMILY FOOD CORP, own and

operate a place of public accommodation as defined by the ADA and the regulations implementing


                                                4
the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, 18335 NW 27 AVE LLC and JJ&J

FAMILY FOOD CORP, is responsible for complying with the obligations of the ADA. The place

of public accommodation that Defendants, 18335 NW 27 AVE LLC and JJ&J FAMILY FOOD

CORP, own and operate the Commercial Property Business located at 18351 NW 27th Avenue,

Miami Gardens, Florida.

       21.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property

       22.       and the businesses located within the Commercial Property, including but not

necessarily limited to the allegations in Paragraph 27 of this Complaint. Plaintiff has reasonable

grounds to believe that he will continue to be subjected to discrimination at the Commercial

Property, and businesses located within the Commercial Property, in violation of the ADA.

Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

himself of the goods and services available at the Commercial Property, and businesses located

within the Commercial Property, but to assure himself that the Commercial Property and

businesses located within the Commercial Property are in compliance with the ADA, so that he

and others similarly situated will have full and equal enjoyment of the Commercial Property, and

businesses located within the Commercial Property without fear of discrimination.

       23.       Defendant, 18335 NW 27 AVE LLC, as landlord and owner of the Commercial

Property Business, is responsible for all ADA violations listed in Paragraph 27 of this Complaint.

Defendant JJ&J FAMILY FOOD CORP, is jointly and severally liable for all the ADA violations

listed in Paragraph 27 of this Complaint.

       24.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing


                                                 5
threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property and businesses located within the Commercial Property, but not

necessarily limited to the allegations in Paragraph 27 of this Complaint. Plaintiff has reasonable

grounds to believe that he will continue to be subjected to discrimination at the Commercial

Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

desires to visit the Commercial Property and businesses within the Commercial Property, not only

to avail himself of the goods and services available at the Commercial Property and businesses

located within the Commercial Property, but to assure himself that the Commercial Property, and

businesses located within the Commercial Property are in compliance with the ADA, so that he

and others similarly situated will have full and equal enjoyment of the Commercial Property, and

businesses located within the Commercial Property without fear of discrimination.

       25.       Defendants have discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the Commercial Property, and businesses located within the

Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                      ADA VIOLATIONS


       26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

through 25 above as though fully set forth herein.

       27.       Defendants, 18335 NW 27 AVE LLC and JJ&J FAMILY FOOD CORP, d/b/a

PRICE CHOICE, have discriminated, and continue to discriminate, against Plaintiff in violation

of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

the violations that Plaintiff encountered during his visit to the Commercial Property, include but
                                                 6
   are not limited to, the following:

   Common Areas

          A. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

      Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

      Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

      handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

      Standards, whose resolution is readily achievable.

   Price Choice

          A. Access to Goods and Services

 i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

      stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

      the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

      readily achievable.

          B. Public Restrooms

 i.   The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

      ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

      achievable.

ii.   The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

      requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

      patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

      the 2010 ADA Standards, whose resolution is readily achievable.


                                                    7
iii.   The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

       mounted too high. Violation: There are dispensers provided for public use in the restroom,

       with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

       and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

       are not fully wrapped or maintained outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

vi.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

vii.   The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

       compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

       Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

       and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

       readily achievable.


                                                   8
                                RELIEF SOUGHT AND THE BASIS

       28.          The discriminatory violations described in Paragraph 27 are not an exclusive list

of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

enjoyment of the Commercial Business and businesses located within the Commercial Property;

Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

to Federal Rule of Civil Procedure 34.

       29.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

businesses and facilities; and has otherwise been discriminated against and damaged by the

Defendants because of the Defendants’ ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       30.          Defendants have discriminated against the individual Plaintiff by denying him


                                                   9
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       31.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       32.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

Defendants’ place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       33.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees


                                                  10
and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.

       34.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

businesses, located at and/or within the commercial property located at 18351 NW 27th Avenue,

Miami Gardens, Florida, the exterior areas, and the common exterior areas of the Commercial

Property and businesses located within the Commercial Property, to make those facilities readily

accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

facility until such time as the Defendants cure the violations of the ADA.

       WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.


                                                 11
Dated: April 9, 2020
                       GARCIA-MENOCAL & PEREZ, P.L.
                       Attorneys for Plaintiff
                       4937 S.W. 74th Court
                       Miami, Florida 33155
                       Telephone: (305) 553-3464
                       Facsimile: (305) 553-3031
                       Primary E-Mail: ajperez@lawgmp.com
                       Secondary E-Mails: bvirues@lawgmp.com
                                             aquezada@lawgmp.com

                       By: ___/s/_Anthony J. Perez________
                              ANTHONY J. PEREZ
                              Florida Bar No.: 535451
                              BEVERLY VIRUES
                              Florida Bar No.: 123713




                         12
